Citation Nr: 9920643	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  94-41 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1993.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 1996, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, for additional development.  The case 
is now before the Board for final appellate consideration.

The Board notes that since service the veteran legally 
changed her name to Susan A. Baldwin.  Although the veteran 
served in the military under a different name, the Board will 
refer to all records in the claims file as pertaining to 
Susan A. Baldwin, her present name. 


FINDINGS OF FACT

1.  The veteran's claim for service connection for an eye 
disability is not plausible.  

2.  The veteran's claim for service connection for a cervical 
spine disability is not plausible.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for an eye 
disability is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim for service connection for a cervical 
spine disability is not well-grounded.  38 U.S.C.A. 
§ 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in substance, that she incurred 
disabilities of the eye and cervical spine while in the 
military. She asserts that neither claimed disability is a 
congenital disability.  Rather, both are the result of 
strenuous and combat-like physical activity that she 
performed while on active duty.  Accordingly, a favorable 
determination is requested.

I.  Factual Background.

The veteran's service medical records are negative for 
complaints, findings, symptoms, or diagnoses pertaining to 
abnormality of the cervical spine.  At the time of 
examination for retirement from service, in February 1993, 
the veteran reported a history of injuries, including to his 
neck, from Airborne Ranger operations.  The report of 
clinical examination at that time did not identify 
abnormality of the cervical spine or neck.  

The service medical records show that the veteran complained 
of right eye blurred vision and irritation in January 1982.  
Examination of the external eye was normal and no diagnosis 
was provided.  The veteran complained of blurred vision of 
the right eye in February 1984.  No diagnosis was provided 
and it was noted that the disposition and recommendations 
were not changed.  She had itching and swelling of the eyes 
in September 1984 when the diagnosis was allergic reaction.  
In a report of routine eye check-up examination in February 
1989, an optometrist reported that auxiliary testing produced 
findings of mixed astigmatism of the right eye, myopic 
astigmatism of the left eye and ocular hypertension.  The 
veteran was referred for ophthalmologic consultation for the 
provisional diagnosis of ocular hypertension.  On 
ophthalmologic consultation later that same month, the 
diagnosis was ocular hypertension of both eyes.  

An undated report of follow-up for the diagnosis provides 
that the veteran complained of episodes of blurriness for two 
or three weeks.  The episodes were intermittent and there 
were no associated symptoms.  The impressions were ocular 
hypertension - discs stable, and refractive error with visual 
acuity good with current correction. 


The veteran's eyes were normal on clinical evaluation in July 
1989, and no defects or diagnoses were noted.  At that time, 
the veteran denied any health problems.  The veteran 
complained of left eye pain in July 1990, when the diagnosis 
was resolved foreign body abrasion.  It was noted his orbit 
was tender and firm to ballottement.  She was referred to an 
optometry clinic to rule out acute neuroangle closure 
glaucoma.  

In February 1993, an ophthamological consult was requested, 
with a provisional diagnoses of glaucoma suspect and ocular 
hypertension of both eyes.  Decreased visual acuity 
corrective with glasses had been diagnosed on retirement 
examination earlier that same month.  On consultation, the 
veteran reported a small piece of metal, maybe in the right 
eye, eight to ten years earlier.  The veteran's cup to disc 
ratio was reported to have been stable over the past two 
years, with an ocular visual field of 30.2, and within normal 
limits for both eyes.  There were no signs of visual field 
defects, and intraocular pressure readings were above normal.  
The assessment was ocular hypertension.  

Turning to post-service medical records, the veteran was 
provided a VA examination in November 1993, during which she 
complained of various pains, including of the neck, for the 
past ten years.  She had no definite history of any trauma, 
but she claimed that because of the nature of her job her 
body had been subjected to severe jolts, pressure, and strain 
and stress for the past twelve years.  On physical 
examination, her head, face and neck were normal.  
Radiographic examination showed a moderate degree of 
spondylosis at C5 - C6.  The pertinent diagnoses were 
multiple arthralgia of the neck, back, both knees and middle 
back (cause undetermined); and spondylosis of C5 - C6, 
moderate degree (by radiographic examination). 

In January 1994, the veteran was provided a VA examination in 
conjunction with the Persian Gulf Registry.  Her gross vision 
was noted to be decreased, and she needed glasses.  Her spine 
had full range of motion.  

In February 1994, the veteran submitted correspondence in 
which she reported periodic twitching of the right eye, and 
asserted that her cervical spine disability was not a 
congenital or a developmental abnormality but was caused by 
in-service injuries.  She also noted that a physician 
acquaintance had informed her that it could be the result of 
cervical muscle spasms.  

The veteran was provided a VA examination in June 1994, 
during which she reported that she had done a lot of 
parachute jumps while on active duty, and now had a 
discomfort on the left side of the neck.  It was always sore 
and tender and there was tightening like a muscle cramp on 
the left suprascapular area.  Range of motion scores were 
provided, and it was noted that she had some muscle tautness 
on the left suprascapular area, mostly the proximal side of 
the trapezius muscle, as well as numbness to pinprick on the 
last two fingers of the left hand, mostly on the ventral 
surface.  The pertinent diagnosis was cervical spondylosis 
with ulnar neuropathy with tautness of the left trapezius 
muscle.  

In December 1994, the veteran's representative submitted a 
photocopy of an unidentified medical text showing trauma as a 
possible cause of cervical spondylosis.  

Pursuant to the October 1996 remand, the veteran was provided 
a VA eye examination in December 1997, during which she 
complained that her vision became worse while she was in the 
military.  External examination showed extraocular muscle 
function, gross and Goldman visual fields, biomicroscopy, 
intraocular pressure and retinal examination were normal.  
The diagnosis was compound myopic astigmatism with 
anisometropia.  The examination findings were noted to be 
normal for the veteran's age. Her complaint of her vision 
worsening in the military was characterized as a normal 
progression of myopia.  

A VA medical record reveals that in February 1998 the veteran 
failed to report for exams of the cervical and thoracic 
spine.  The claims file does not contain a copy of 
correspondence to the veteran informing her of these 
orthopedic examinations.  However, the claims file does show 
that follow-up correspondence was sent to the veteran's 
address in March 1998.  This correspondence noted that she 
had failed to report for VA orthopedic examinations scheduled 
for February 1998, noted that the evidence from such 
examinations was important to her claim, and requested that 
she explain why she had missed the exams and identify a time 
she would be able to report for a VA examination.  

The Board notes that the veteran has never informed the RO of 
any change of address and that the March 1998 correspondence 
seeking her cooperation in scheduling an examination was sent 
to her last address of record.  It was not returned 
undelivered to the RO, and the claims file does not contain 
any response from the veteran.  

The Board points out that "[t]he duty to assist is not 
always a one-way street."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In light of the veteran's failure to 
cooperate with VA's attempt to conduct orthopedic 
examinations, the Board finds that the orthopedic evidence 
currently in the record is sufficient for adjudication of the 
veteran's claim.

II.  Legal Analysis.

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

The threshold issue is whether the veteran has presented a 
well-grounded claim for service connection for an eye 
disability and a cervical spine disability.  In this regard, 
the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded."  38 U.S.C.A. 
§ 5107(a)(West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Grivois v. Brown, 6 Vet. App. 136, 140 (1994).

The veteran must satisfy three elements for the claim for 
service connection for an eye disability and a cervical spine 
disability to be well-grounded.  Initially, there must be 
competent (i.e. medical) evidence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) and 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Layno v. Brown 6 Vet. App. 
465, 469 (1994).  Finally, there must be evidence of a nexus 
between the in-service injury or disease and the current 
disability, as shown through medical evidence.  Latham v. 
Brown, 7 Vet. App. 359, 365 (1995).

A.  Entitlement to service connection for an eye disability.

The veteran's current eye disability has been diagnosed as 
compound myopic astigmatism with anisometropia.  Congenital 
and developmental defects and refractive errors of the eye 
are not diseases or injuries within the meaning of applicable 
legislation, and are not eligible for compensation benefits.  
38 C.F.R. §§ 3.303(c), 4.9 (1998).  Thus, the veteran's 
compound myopic astigmatism with anisometropia, which is her 
sole current eye diagnosis, is not considered a disease or 
injury for which service connection can be granted.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

With respect to the veteran's contentions that physical 
activity during her military service resulted in her compound 
myopic astigmatism with anisometropia, the Board's review of 
the service medical records reveals no evidence of 
complaints, findings, symptoms, or diagnoses of trauma or eye 
injury which resulted in any disability superimposed upon 
refractive error defects.  

Moreover, the veteran's post-service medical records fail to 
provide any competent evidence showing a nexus or link 
between injuries incurred during her military service and her 
current compound myopic astigmatism with anisometropia, such 
as an opinion linking them.  Nor do the veteran's post-
service medical records show that she has an eye disability 
related to service but not attributable to developmental 
refractive error.  Ideally, such opinions would be based on a 
review of the record.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board acknowledges the veteran's personal contentions 
that her current compound myopic astigmatism with 
anisometropia is not a congenital disability, but is the 
result of injuries incurred while on active duty.  However, 
while the veteran is competent to describe her observations, 
as a layperson, she is not competent to provide an opinion 
requiring medical knowledge, such as a medical diagnosis or 
etiology.  Id..  

Because of the lack of competent medical evidence showing 
that the veteran incurred or aggravated a non-congenital eye 
disability while on active duty, her claim is not well-
grounded and is thus denied.

B.  Entitlement to service connection for a cervical spine 
disability.

The Board has carefully reviewed the evidence in the claims 
file, and has found no evidence showing that the veteran 
incurred or aggravated a cervical spine disability in 
service.  The veteran's service medical records fail to show 
any findings, symptoms or diagnoses pertaining to the 
cervical spine.  

Moreover, the veteran's post-service medical records fail to 
provide any competent evidence showing a nexus or link 
between the veteran's military service and her current 
cervical spondylosis with ulnar neuropathy with tautness of 
the left trapezius muscle, such as an opinion linking them.  
Ideally, such an opinion would be based on a review of the 
record.  Id..  

The Board acknowledges the veteran's contention that her 
cervical spondylosis is the result of injuries incurred while 
parachuting on active duty.  However, while the veteran is 
competent to describe her observations, as a layperson, she 
is not competent to provide an opinion requiring medical 
knowledge, such as a medical diagnosis or etiology.  Id.

The Board has considered the medical text submitted by the 
veteran's representative.  However, this material alone does 
not constitute competent medical evidence of any causal 
relationship between the veteran's current cervical 
spondylosis and her active duty.  The cited text is general 
in nature, and does not address the specific facts of the 
present claim.  The cited text fails to show that this 
particular veteran's cervical spondylosis was the result of 
injuries incurred while she was on active duty.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).

Because of the lack of competent medical evidence showing 
that the veteran incurred or aggravated a cervical spine 
disability while on active duty, her claim is not well-
grounded and is thus denied.

In reaching this determination, the Board recognizes that 
these two issues are being disposed of in a manner that 
differs from that used by the RO.  The Board has, therefore, 
considered whether the veteran has been given adequate notice 
to respond, and if not, whether she has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In 
light of her failure to meet her obligation in the 
adjudication process by not submitting adequate evidence and 
because the outcome would be the same whether the claim was 
treated as not well-grounded or adjudicated on the merits, 
the Board concludes that she has not been prejudiced by this 
approach.  See generally Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete her application 
for a claim for service connection for the claimed 
disabilities.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

Evidence of a well-grounded claim for service connection for 
an eye disability not having been received, the appeal is 
denied.

Evidence of a well-grounded claim for service connection for 
a cervical spine disability not having been received, the 
appeal is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 


